DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph [0024] in reference to Figure 1, it recites “… indicate moving positions P11 to P15 of the camera units 5 and moving positions of P21 to P23 of the head unit 61…” However as seen in Figure 1, P11-15 appear to be the movements of the head unit and P21-23 the movements of the camera.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond (US-20120028240-A1).
Regarding claim 1, Richmond teaches a cell transfer apparatus comprising: 
	a dish group (referred to as Petri dishes 13) including a first dish where a cell of a first specimen is held and a second dish where a cell of a second specimen is held, the first dish and the second dish each having a plurality of holding portions that holds cells to be transferred ([0031] and Figure 1);
As seen in Figure 1, there can be multiple containers (Petri dishes 13) that contain cell colonies ([0031]). Other usable containers can include Q-trays, omni-trays, or other suitable container (see paragraph [0031]). It is understood that Petri dishes, Q-trays, omni-trays, or other suitable containers will have a plurality of holding portions that will hold cells. Figure 7 is a closer view of the base of a container where the cell colonies are grown, the colonies denoted by reference number 74, and it can be seen that multiple cell colonies can be on the base of the container. 
	a microplate (referred to as well plate 29) having a plurality of wells that receives the cells ([0033] and Figure 1);
	a head unit (referred to as mammalian cell colony picking head 18) that is movable between the dish group (13) and the microplate (29), the head unit (18) including a plurality of heads (referred to as stubs 27) and tips (referred to as hollow pins 26) attached to the heads (27), respectively, such that a suction force and a discharge force is generated at the plurality of heads (27), the tips (26) are configured to suck and discharge the cells ([0033], [0047], Figure 1, and Figure 5); and

	a controller (referred to as computer/PC 90) configured to control the generation of the suction force and the discharge force at the plurality of heads (27) and controls movement of the head unit (18),  wherein the controller is configured to execute
As stated in paragraph [0058], the PC 90 is connected to various parts of the apparatus. One part being the fluidics control unit 84 which controls the pressure in the fluid lines to aspirate or discharge of liquid ([0058]). The head unit is moved by x- y- and z- positioners (20, 22, and 24), are also connected and controlled by PC 90 ([0033], [0058], and Figure 10). 
	a process for specifying at least some of the plurality of heads (27) as a first specimen head to be used for transferring the first specimen and as a second specimen head to be used for transferring the second specimen,
As stated in paragraph [0059], cell colonies are detected and a “pick list” is created, where the robotic apparatus is assigned to collect the colonies from the list. In paragraph [0071], one of the steps after aspirating the cell colony is to retract the pin and retain the sample while other pins are fired. It is understood that each pin is assigned one of the cell colonies from the pick list, so once the first pin collects its colony the next pin is engaged to pick the next colony on the list. 

As it is understood, PC 90 controls all parts of the apparatus. PC 90 is also connected to a camera 19, and images are used for the alignment of pins 26 with well plate 29 and various other components of the apparatus ([0058]). It is understood that cell colonies will be put into their own respective well, and that the PC 90 and camera 19 will prevent multiple cell colonies from being put into the same well.  
	a process for sequentially sucking the cell of the first specimen from the first dish by the first tip (26) attached to the first specimen head and then the cell of the second specimen from the second dish by the second tip (26) attached to the second specimen head (27) and
As stated in paragraph [0071], an unused pin is moved to a cell colony to be picked, the pin is lowered to aspirate the colony, the pin is retracted and the sample is retained while other pins are fired (Figure 12). It is understood that a first colony will be aspirated, and then the mammalian cell colony picking head 18 can be moved such that the pins will be in position for the next colony to be aspirated. 
	a process for discharging the cell of the first specimen from the first tip to the first specimen well and the cell of the second specimen from the second tip to the second specimen well.
Paragraphs [0077] and [0078] state that once all the colonies have been picked, the head will be moved to the well plate and align the pins with the wells, where all samples are 
Regarding claim 2, Richmond teaches the cell transfer apparatus according to claim 1, wherein the controller (90) is configured to specify the first specimen well and the second specimen well so that simultaneous discharge is performable at the first tip attached to the first specimen head and at the second tip attached to the second specimen head, and simultaneously discharges the cell of the first specimen at the first tip and the cell of the second specimen at the second tip in the discharging process.
As recited by paragraph [0014] “… so that the expelling step can be performed in parallel for all the hollow pins.” It is understood that when the cell colonies are aspirated, they will all be discharged from the pins 26 at the same time into their designated wells in the micro well plate 29. Paragraph [0078] and Figure 12 states that once all the pins have been used or the pick list is completed, the samples will be simultaneously dispensed into the wells. 
Regarding claim 3, Richmond teaches the cell transfer apparatus according to claim 2, wherein the plurality of wells in the microplate (29) is arranged into m row x n column, and the plurality of heads (27) are arranged in one line with an arrangement pitch that is p-multiple, with p being an integer of 1 or more, of an arrangement pitch of the wells on the m row or n column.
As recited by paragraph [0014] “It is convenient if the hollow pins are arranged in a characteristic spacing matched to a well plate standard spacing in order to reduce head motion and also allow the process to be parallelized.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) as applied to claim 1 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-20130280143-A1).
Regarding claim 4, Richmond teaches the cell transfer apparatus according to claim 1 as stated above. Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 

	and a tip calibrating unit (referred to as camera 11) configured to obtain positions of front end openings of the tips (4) attached to the plurality of heads (referred to as dispensing nozzles 3) ([0013], [0015], and Figure 1), 
	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips (4) that are unused to the plurality of heads (3), and control of moving the head unit (1) to the tip calibrating unit (11) and obtaining positions of the front end openings of the tips (4) newly attached to the plurality of heads (3) ([0012], [0015] and Figure 1).
Stated in paragraph [0008], once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. Further, as recited in paragraph [0009], “If the positional deviation is the positional deviation of the entire dispensing tip attached to the dispensing head, the positional deviation correction amount is calculated by the overall positional deviation processing unit based on the overall positional deviation amount, and the positional deviation is calculated. If the displacement is a partial positional displacement of the dispensing tip mounted on the dispensing head, the partial displacement processing unit calculates a positional displacement correction amount… and the positional displacement is performed.”  
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) as applied to claim 1 above, and further in view of Zucchelli (US-20130280143-A2). 
Regarding claim 5, Richmond teaches the cell transfer apparatus according to claim 1. Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) as applied to claim 2 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-20130280143-A1).
Regarding claim 6, Richmond teaches the cell transfer apparatus according to claim 2 as stated above. Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 

	and a tip calibrating unit (referred to as camera 11) configured to obtain positions of front end openings of the tips (4) attached to the plurality of heads (referred to as dispensing nozzles 3) ([0013], [0015], and Figure 1), 
	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips (4) that are unused to the plurality of heads (3), and control of moving the head unit (1) to the tip calibrating unit (11) and obtaining positions of the front end openings of the tips (4) newly attached to the plurality of heads (3) ([0012] and Figure 1).
Stated in paragraph [0008], once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. 
It would have been obvious to one skilled in the art to modify the apparatus of Richmond to replace the reusable pins with the disposable tips of Watabe, and include the tip stock section and camera for ensuring the proper alignment of the tips of Watabe for the benefit of avoiding contamination ([0087] of Zucchelli). It is understood that the calibrating unit (camera 11) of Watabe will be connected to the PC of Richmond.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) as applied to claim 3 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-20130280143-A1).
Regarding claim 7, Richmond teaches the cell transfer apparatus according to claim 3 as stated above. Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 
Specifically, Watabe teaches a tip stock section (referred to as tip stocker 10) where the tips (referred to as dispensing tips 4) that are unused are stored ([0014] and Figure 1);
	and a tip calibrating unit (referred to as camera 11) configured to obtain positions of front end openings of the tips (4) attached to the plurality of heads (referred to as dispensing nozzles 3) ([0013], [0015], and Figure 1), 
	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips 4) that are unused to the plurality of heads (3), and control of moving the head unit (1) to the tip calibrating unit (11) and obtaining positions of the front end openings of the tips (4) newly attached to the plurality of heads (3) ([0012] and Figure 1).
Stated in paragraph [0008], once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. 
It would have been obvious to one skilled in the art to modify the apparatus of Richmond to replace the reusable pins with the disposable tips of Watabe, and include the tip stock section and camera for ensuring the proper alignment of the tips of Watabe for the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) as applied to claim 2 above, and further in view of Zucchelli (US-20130280143-A2). 
Regarding claim 8, Richmond teaches the cell transfer apparatus according to claim 2. Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) as applied to claim 3 above, and further in view of Zucchelli (US-20130280143-A2). 
Regarding claim 9, Richmond teaches the cell transfer apparatus according to claim 3. Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) and Watabe (JPH-11287812-A) as applied to claim 4 above, and further in view of Zucchelli (US-20130280143-A2). 
Regarding claim 10, Richmond and Watabe teach the cell transfer apparatus according to claim 4. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, however does not teach a container for the used tips to be disposed of before the nozzles are reloaded.  
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond and Watabe to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) and Watabe (JPH-11287812-A) as applied to claim 6 above, and further in view of Zucchelli (US-20130280143-A2). 
Regarding claim 11, Richmond and Watabe teach the cell transfer apparatus according to claim 6. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, however does not teach a container for the used tips to be disposed of before the nozzles are reloaded.
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond and Watabe to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-20120028240-A1) and Watabe (JPH-11287812-A) as applied to claim 7 above, and further in view of Zucchelli (US-20130280143-A2). 
Regarding claim 12, Richmond and Watabe teach the cell transfer apparatus according to claim 7. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, however does not teach a container for the used tips to be disposed of before the nozzles are reloaded.
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798